Citation Nr: 0929583	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-38 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left lower 
extremity popliteal area.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left scapula.

4.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee.

5.  Entitlement to a compensable evaluation for scar, right 
popliteal area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge, the Purple Heart Medal and Army Commendation Medal 
with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for impotence, an 
evaluation in excess of 30 percent disabling for residuals of 
a shell fragment wound of the left lower extremity popliteal 
area, to include whether the reduction was proper, an 
evaluation in excess of 10 percent disabling for residuals of 
a shell fragment wound of the left scapula, and an evaluation 
in excess of 20 percent disabling for arthritis of the left 
knee, and entitlement to a compensable evaluation for scar, 
right popliteal area.

As to the Veteran's claim of service connection for 
impotence, he contends that his erectile dysfunction is due 
to his pain from his service connected disabilities as well 
as the medication that he is prescribed to control his 
service-connected disabilities.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any impotence or 
erectile dysfunction.  Upon examination at separation from 
service in November 1969, the Veteran was not noted to have 
any impotence, erectile dysfunction, or any other 
genitourinary conditions.

In a VA treatment note, dated in March 2007 the Veteran was 
noted to be diagnosed with erectile dysfunction.  The Veteran 
reported that his libido was reduced due to his nightmares, 
chronic pain, and multiple medications.  The Veteran's 
testosterone level was tested and found to be normal.  The 
physician did not render any opinion regarding the etiology 
of the Veteran's erectile dysfunction.

The Veteran is currently prescribed amitriptyline, capsaicin, 
codeine, hemorrhoidal suppositories, hydrocortisone cream, 
omeprasole, a multivitamin, and tramadol.  In addition, 
service connection is in effect for posttraumatic stress 
disorder, arthritis of the left knee, arthritis of the left 
foot, residuals of a shell fragment wound of the left 
scapula, scar of posterolateral left knee, limitation of 
flexion of the left knee due to arthritis, limitation of 
extension of the left knee due to arthritis, scar of the 
right popliteal area, and residuals of a shell fragment wound 
of the left lower extremity popliteal area.

The Board notes VA has not obtained a VA medical opinion 
regarding whether the Veteran's current impotence is 
proximately due to or permanently aggravated by the pain 
caused by or the medications prescribed for his service-
connected disabilities.  As such, the Board finds that it 
must remand this claim to obtain such a VA medical opinion.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In January 2004, the Veteran expressed his disagreement with 
the RO's denial of an evaluation in excess of 30 percent 
disabling for residuals of a shell fragment wound of the left 
lower extremity popliteal area, an evaluation in excess of 10 
percent disabling for residuals of a shell fragment wound of 
the left scapula, an evaluation in excess of 20 percent 
disabling for arthritis of the left knee, and a compensable 
evaluation for scar, right popliteal area.  To date, the RO 
has not issued him a Statement of the Case (SOC) as to these 
claims.  Under the circumstances, the Board has no discretion 
and is obliged to remand these issues to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any impotence or erectile dysfunction 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any 
impotence or erectile dysfunction found 
to be present is related to or had its 
onset during service.  If not, the 
examiner should opine as to whether it is 
at least as likely as not that any 
impotence and/or erectile dysfunction 
found to be present is proximately due to 
or permanently aggravated by the pain 
associated with or medications prescribed 
for any service-connected disability.  
The rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

3.  The RO must issue the Veteran an SOC 
with respect to his claims of entitlement 
to an evaluation in excess of 30 percent 
disabling for residuals of a shell 
fragment wound of the left lower 
extremity popliteal area, entitlement to 
an evaluation in excess of 10 percent 
disabling for residuals of a shell 
fragment wound of the left scapula, 
entitlement to an evaluation in excess of 
20 percent disabling for arthritis of the 
left knee, and entitlement to a 
compensable evaluation for scar, right 
popliteal area, to include notification 
of the need to timely file a Substantive 
Appeal to perfect his appeal on these 
issues.  The RO should allow the 
appellant the requisite period of time 
for a response.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

